      Case: 1:19-cv-00441-SJD Doc #: 1 Filed: 06/11/19 Page: 1 of 3 PAGEID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


UNITED STATES OF AMERICA,                            )
                                                     )
                       Plaintiff,                    )
                                                     )       CASE NO: 1:19-CV-441
                               vs.                   )
                                                     )       JUDGE
JOY STEPHANY,                                        )
                                                     )
                       Defendant.                    )
                                                     )


                                          COMPLAINT

       Now comes the United States of America, by and through its legal representative, the

United States Attorney for the Southern District of Ohio, and for its cause of action alleges:

       1. Jurisdiction is founded on 28 U.S.C. § 1345.

       2. Defendant resides within this judicial district and division.

       3. On July 22, 2010 and May 2, 2011, Defendant executed and signed a contract

with the Department of Health and Human Services for participation in the Nursing Scholarship

Program (NSP). The Defendant was approved to receive the scholarship awards for the 2010-

2011 and 2011-2012 school years. A true copy of said contract is attached hereto, marked as

“Exhibit A”, and by this reference made a part hereof.

       4. The funds received by Defendant representing tuition, fees, monthly stipends, and

other reasonable education costs total $37,375.00. A true copy of said costs are attached hereto,

marked as “Exhibit B”, and by this reference mad a part hereof.
      Case: 1:19-cv-00441-SJD Doc #: 1 Filed: 06/11/19 Page: 2 of 3 PAGEID #: 2



        5. According to 42 U.S.C. §297n(d)(1), “participants agree to serve as nurses for a

period of not less than 2 years at a health care facility with a critical shortage of nurses.” The

Defendant’s award(s) were made upon the condition that Defendant serve one year of obligated

service for each year of scholarship support, or two years, whichever is greater. Thus, Defendant

incurred a two year service obligation.

       6.    On or about June 9, 2012, Defendant graduated from the nursing program and was

obligated to commence her service within nine months of her graduation from nursing school.

Department of Health and Human Services was notified of Defendant failed to begin her service

obligation and Defendant was placed in default, effective March 9, 2013. In accordance with 42

U.S.C §297n(g), “if a participant fails to provide the health services at an approved critical shortage

facility, the participant is liable to the Federal Government for the amount of his or her award, and

for interest on that amount a the maximum legal prevailing rate. The amount the Federal

Government is entitled to recover is due no later than three years from the date of the participant’s

default.”

       7. Although payment has been demanded, payment has not been made by the Defendant

in accordance with the terms of said contract and the entire balance has become due and payable.

       8. After all payments on said contract have been properly credited, the entire unpaid

balance due and owing to plaintiff from Defendant is $60,875.15 ($37,375.00 principal, and

$23,500.15 interest). Interest is accrued through February 6, 2019, with additional interest accruing

on the principal balance from said date at the rate of 10.625 percent per annum, all of which is

evidenced by the Certificate of Indebtedness which is attached hereto, marked as “Exhibit C” and

by this reference made a part hereof.
      Case: 1:19-cv-00441-SJD Doc #: 1 Filed: 06/11/19 Page: 3 of 3 PAGEID #: 3



       WHEREFORE, plaintiff prays for judgment against Defendant in the amount of $60,875.15

($37,375.00 principal, and $23,500.15 interest). Interest is accrued through February 6, 2019, with

additional interest accruing on the principal balance from said date at the rate of 10.625 percent

per annum to the date of judgment.

       Plaintiff further prays for its costs and for an award of postjudgment interest at the highest

rate allowable by law, and for all further just and proper orders.


                                                       Respectfully submitted,

                                                       BENJAMIN C. GLASSMAN
                                                       United States Attorney


                                                       s/Bethany J. Hamilton
                                                       BETHANY J. HAMILTON (0075139)
                                                       Assistant United States Attorney
                                                       Attorney for Plaintiff
                                                       303 Marconi Boulevard, Suite 200
                                                       Columbus, Ohio 43215
                                                       Office: (614) 469-5715
                                                       Fax: (614) 469-5240
                                                       E-mail: Bethany.Hamilton@usdoj.gov
                    Case: 1:19-cv-00441-SJD Doc #: 1-1 Filed: 06/11/19 Page: 1 of 4 PAGEID #: 4
           (00rt0-IH9) hlU99:!l\---zt                                       tZZ/LO                                                 {




                          NUnSNC SCIIOI.AXSfl p FROGnaM                            @)frRACr                  US. DEPARTMEMf OF CEALTH AND SUMAN SERVICES
                                       ,    FOB,SDLLIIUESTUDENT]                                         IIEAILIII RESOIJRCES,AND SERVICES ADMINI.YIRATIOTI
                                            scEooD YEAR 2010-t0t I                                       EUREAU OF CLIMCIAN RECRUITME}{I            SETVICE
                                                                                                                                                                           ^ND
             Sccdon ,dd(d) of       htlic !red6 SewiE Act ('Ad), B &.oded by
                                      tte                                                                      vi6 r nili(8l rbonage olnr,'d.              idadifiod b,    to Sqffiry
             Plluia      aaw lo,-.205.o August l, 2m2, ol&dncs dr StqrEy of                                    F sr{rt    Sediotr.ti. oftf,i3 ..,rtact Tte sEl,ljco 6IiE do.l
                                                                                                                             to
             $r.!h rrd lkElgl S.dir.E ffoor.aq/) ro F!\/ne rgltii$i rdo.aod ro                                 egy bo fuIfil.d @ . iltl.tibE o. pnt.rll'rc b.atr. Fdl-ulrie
             be Flticip&ts h 6c NEsirg.Sdolsrsnip ftorrld fsciolaghip                                    .     .lcrvicrisdcfrtdsrEiliEorroflzhdtrspcrlcd.,fea
             rrlgrrd) wltb sdrlEltip iwlnls. h rEorlt fti 6e ru/Eiti Edic B                                     rninirnrn of45 wda pcr y.car. Part-rini irvicc ie dcfirrd lr a
             ,'ru{ rgrlG to.lav8 far n !.riod of nd l6s. rL& 2 ycre is nlF36 h .                                EiEiEUE of 16 boils per w..t< rF !o a tnlBitqEl of3l tows pEr
             teat& ilr &piliV & a siti.al sh&tig6ofqElc5.                                                       cDc&, fBo Erio&lla ofai rvaa&! !.1y€t P6lt{he 6adcc is
             htrar[l.o         sedioE       tl6(dxa) of $G Ar! +plic8rs ei requilld h                           nttitdbqptoYd bydlcSrjoAay. Tte4pli.otqrtsl.eee+tqr
             h6rJt critt.6.ir !9plic*ion            i rt$od oonkiil n ils 0& r;ms.!d                              ardpb!,,Erd toE rudtn ah.a.e adit, lrttb 6 rti.nds
                                                                                                               o&of
             dltifi@    of pElicipdion i! tt. Sctol&rt p Piotrr@, TtG ScEEky                                     Edi!.r t dad ofgrldudi(n,
                                                                                                               of&c
             .LrU rign orn, ftis tuEls..iubait d by ifplicds v/ho iic $t€drd                            7. lfryFomd by te Se..!try ro potirb p.d.{iEri s.iviet, c4cd                        .
             forFridpdfE                                                                .                      fic p..id ofoblig{Gd rvL. € ffi iil ldr8rafA 5 olUds Sca.
I            Tt! Ers ad ofididonr ofp6dcild4g                   in   dt s.lohisti, ItoeEl       f(             tie ,o ilrd dt. .g8l!grb dotDt ofrdvi.e p.r6aEd dI c9r6l
             6. ml&20U ldEl                 yaa'd.c ler fdrf, hetow.                                           SG  Eoldof Scrvle td $oddt !.!6t't!.d 6lqlgL a f.iiid of
                                                                                                               nru-tl&c larvict.
             S..tr6      A   -Ot&g it.r of lhc Scrrrr.ry                                                8.    Coooeacc obsgucd gcrvicc ln mrdoce *irh D6r.gl+i 6
             Sutixr to G. lr.dLliliry of iEd! q'I'll'Eirrod b, lt. Ccre'ts of dr                              aborr!, sitbis 3         st!
                                                                                                                                  of 6c dnD of lh! opDlic !.'s .cc.FtEe of
I
I            UDftrd StatB f6 fic Nursilg Sctolsslip ]tpgrlE, d; S€d!r4,                                       e oftr oloployEqr tqr i.l(l t4alh asp faciltry o. wilf,h 9
,\..         rglqr lo:                                                                                        lsctrti! ofrb l$Dlici6t's due ofgndur{rr fmo ,qring rdool
             t,    Proyida do dndsdgq.d +didDr (tprlica i) wilt o r.fiol.ihip                                 sdi6.vrr @1l! iEr.
                   E!,ra{ forlbe idool y.e 2010.20t I dEtE wtict d* eDli.ar                             9,    U  Gn l.. s.wics ilr ..;od     q,ilh poliaicr ctrd ptoccducs in
                   a ir            c lt 6rix@d for caolhm! ri ! ttll.rl a
                               arollod,                                                                       cffed d 6. dac tta 86vto dligdioi b iq& id !o t gn.
                    4!dF! h 6 rgarcdibd (as daaoird b, d. s.cnt&y)                                      10.   Flnnlr E U-S, DqielEtd of lhth ud l{@or Saviccs to .ot.
                    rdlool of $rsiog itr o* ofthc lEytrBl Sraeq, rIrc Di*ict of                               le.r ,t,y dlEa occd'bt d!0 ApliBrB n . t!6dt dfa ovrrraydlar
                . Colllnti!, &l Csmowatt af hEio Rioo, th                                                     of.ahdlfi$b strrd piyEab. hqu[ rb rdohircaive oftle of
                    C.r@!rrd6 of Ste &dk[ Mrri@!* rhe U.s. Ir'Igi!                                            &l6.4Ett s.lolE*dp lrr8d pillrtaB to fie rE9licot Edcrt r
                    Idtodr. dlc Tefitry of Gu@, tbc T.rrilny of Am.ri6r                                       C.ni .rre Otsl6d CooFt tcrr Emouioo Cotrarguui rtc
                    Sdoq rhe R.Frblic af Pahr+ tt Rapublic of Ihr MuEllrI                                     d4lt i. [ald i! otll, An oycrpsylrat of sclolftnip rwonl pry-
                  . IcllDd6 or rf,e Federcred Strtcg of l4qar6i., i.rd
                                                                                                              dlrtt oca!!         wlrerr   tcholEthh lrrAd pfrursri          G Drdcl
               h ir pruig r couneofod, b a odldde lr3eie GBnc, a                                              s) fr ltDclr .at'sc $.rla
                ' diplusdod ofrrugg-                                                                          b) .t!iEary'Fiodc0a! &rfilia&lirdoeEo!,.dlii,d,e
             . Tk rdrold$b te{rd 14 otosii of pryr.inars h crtoto 6 io                                           of.berc. i@ fre artool,
             . pEl f6 Eitioo, ar-Er.l[t( lii aU ottaa rtlj@lDlc citu.itioDsl c,(.                             c) 6!i0g tay Ffud *&10u ryllcd,i! ErolH.r. L.6 6e
                   !@sr ircuE d bI il!
                                     rtud@t, .,d I lootrtty $ip@d for tu f 2-                                    6dl. loc ltdcrt 6
                     Fb.l1.816ft r,i6 r}. Ca. E!r6 of rr& ijtool y.a. h
                   Eddh                                                                                       d) drc ro .&iEistsdivc firor.
               !4i.t rb. .rFli6EI h s ,6ticbdr b 6c Scbold.hiP riogr6.
              .Tlr di*Et ird ofthe srbokrtip p6a*ro mry bc &lryod by
                                                                                                        ll- Coopl, pih fid€         2, Cdd. df F.dsrl RcSr{diou. P.'r 180,
                                                                                                              SEt!.n     C   (2(xbL s srpttaaEEd b, Sutpar C ofTtk 2, Codc
              &c SessE y.Fding #..+l of v6ifc{ird, r*kfu, b e.                                                ofFdrtlt       RctuldidD+ DEr 376 (?0O7).
            . Strrd.iJl, of fte !pp[.ai!fs 4fifhurd clig'bility {c rcfroUrrfrlp
              srpF* S.6ola.drie Erryfcf rP l Et cr.Bd tayod 4 s.tool ),rri                              So.ttob C - BrtrEb ol              8c[o&r$h Crdrtct
                   or   tu l9Dlicf,lfs .oradatioo oftts rcquid cl8s.' frr grdturifl!                    l. tftu, ,rre"t
                   vnid.iarblesE.                                                   :                       !. fiik ro E               intrin   r!   racaplstlc l"vel   oflcrdlEric
            2.     AnDdty dtcruie dc Ed6r rsody lE Ift                      irrt fiailitis   with   i               E@rditrg io AG c!$BFtlg&&
                 . oilicrl rtfiagc ofruras
                                                                                                          b.        i. .;h;.rcd fiur &0 nrring pograo for disoisimry
                                                                                                               rttScts,
           S.crhi       B-   OD&rdord offta Aprlic.lr                                                     c vold{rily ttsElha.! Grlllsirg Fqrdlr tr&c 6rc oftplc.
           Tbc    rydk5[ |arcaa ro:                                                                          ti6 o($tab ttiliqE; od
           I.     AEpt.rb. sctolrntip             drMild Fd"id.d.     b C. Scgdtry rEd..                  d. lhits e lrseld! tatb.lcrviEs i! 6i@!dee rv ! SG.ria B
                  Scgioo A,I     .   ofitig cooraa    for   tu ccl,el ycr. 20lGZ0f t:                        of lt$ eoic, tL* 6c rpdicer 3bnfl !e lirbb ro &€ Urired
           2.     t[drdal! .odhrat 6 6 $[.ri6e ,fidEt sinil corDDleris of 6.                            .    Std.r !o .€!ry dl 6gl& plid b tle rtdi.rog q or tu
                  oEsc ofrqrdy ft( \rt$dr 6G 6cnohtrgb gnsd h qivu6d.                                              .+dicar,6 tc$dq tEda &b coorraa. rod o py ucita oo
           3.     I.Io6t ftrsd&leln& noerErD FDady h widDg 6 i.or a orb                                             sDd ar@tt d &c D.xiltre hg.I F*dlhg rec teB 6r
                  of tfc foUowhg ermti is anticiDr.d: npca &,r1,8! wt; a                                           dr!   of 6E     lDlicat't a.fa,e
                  &lay i4 l[? iDlic!trlt grsdMirn dre (c.8. 6l.:to r &iw of                             2,    lt! @mr olred Edr. !6agr4n r of&it SdiE DlH bG paid
            .     .t F..e q'[rqv€d b te sd6u a .Irdrge ,6lE i Hiqc sto(L.d                                    rtriii 3 ycan of &s Adc of6. ,Fpucld'i deask
           '. &s!o.L6$6@filkioeedldg{ttiruitd8fnl:for[ouEq
               . dq€e tu ldlod or EIBI&E frd s wiit.ts$d - a-.t*r 6q1                                   gccdon D     {&cctlrtio!, Su!.srioD.                   .ad   Wriwr ol Ohlitatior
               sdool.
           ( .M.hEb E !.oeptrue tevel of,..adEric dsding whilo orolled                                  f. .Aa, .6eiAo 6 p.yEd otlig|dm i!.l8t!d ty lic +li(a'r
                                                                                                           uder 6is (o!r&r wiu bo ecclod rpoo tto qticardt diO.
               ! tE 6r.trss ofolny fG irri.L lte $6ol8.sbh rwud & nrnvtdqd.                             2. tL ScqErafy lnay t{drc E So$ald fu applicut'e qvice m
           5. Sciyc ar y.,[ of ftlt.liEi obttdcd tEvioa 6r crc.h sctool r:.r l                             B),ofdt 6r{19 ri4E iDq}Ird UdSrtris cofi|d it
               ,dobdiipllrad h                rrift r rr&dqu obtsdo of2 iar                             ' & compliuce by tU! lppllari{ witl tlc qbligatioo i.!'
             . of firllitlni-crinicAl !$rido4
                                      serylca .                                                                     impcsibh or
           5. S.rv.iil or tnpeiod ofobligfiOd idvicc iE. nc.fti.arc ficr-lity                                 b-     ooryueca ',rtuld ltrl,olvr oxt!.6c l8&hip                ad
       (
                                                                       .j                                     '     aafdlaaaat ofsdr obligaico rotld                  bo   uacocciooablc.




                  tu    b'd. $Ifr$jS xul                l#r"r.i3tr: oI                                                                                        :u,orl Es:L a*E-a,-111
            Case: 1:19-cv-00441-SJD Doc #: 1-1 Filed: 06/11/19 Page: 2 of 4 PAGEID #: 5
         (00:t0-I^t9)             HHgs:           t.[. t -./zz/to

                                                                                     (OYDR)
          Sortbr    Elcorrn, Errcnciau                                                                                   Sceolffilrip Flggrea;   &d
          l. Thc apPfic&d nsy duusly rr4u.s .,d.rrgi'orr otfiis s!da.!, ifttd                                      d Tic qPlic6! hrs ..dpli.il               .af6    *a               ftr
           . teqrn etlrdiid i0 tcosdssE with prcdlnEs edablirt* by
                      -rs
                                                                                                                       ,ceu.diog aqltitrEd       rdElu$ipsl'pdt
                                                                                                                                                                          PtEoodr€r
             6e  So.ftter.
                                                                                                            Soctbl F- Cortnct Tcniftrlio!
             Sl.6jed !o & &dahliryofi.E&                 ryqi@d                d* CoglEss of 6c
             Unitld   $rtei for         drc S.holrtrs[ip       hogrd,
                                                                          by
                                                                               thc secr*rry srry
                                                                                                            I . TIte Secltr8, rDat t DDildC dlic ooitlct witl tid
                                                                                                                                                                   eplic t i(
                                                                                                                not llt r tlra l0 dryc bcbrt rhe cnd oftlc rchaol ye{ ro lr/tictr.
             *Gqw I tlquq*        tor   cotu     edelt*h G                                                      the oorrd. Dcrliins (1,.- ty rula I of6rs sclrcol yosl da
                      0F rcqles do.s rutr         C&d 6c lotrl pqbd of sdolrr*riu                             lrAlicet
                      !-wEd bqi@d         dylirr
                                         4!.n                                                                      a. $talili    a u/rir&n   rtq{.rt   for :ua}   E rDinddotr   ed
               b.     thc ,pptirlDt ig otterudro cligiblc for .ffrbrEd                                             b. . rlprys sll motEB pcid ro. 6 otr bchalf of. dlr agDti.anr
                      pdnicjpario! iE tie Sabokrshb ft!g@;                                                              urd.,the oont Gt flrth gchool yc!!..
               c.     dld   rfDlnelt,s &1ardiiDd lrs                  cotDlli@.c wift &o
                      rtquillerlnrtq Dolid.s 6d          FocdE6 f(r pirtioiptriq8 h             the


                            Itc                                 ta                                                                                                afl.rlrva
            AFS.anN@r                                                                                 Sigele                                                        Dd!
                                                                                                                                                                                     -/a,
                                                               rL                                                                                                   Dde




                                                6.tf,e   201                         li)l
           l0ll.irrtt                   A+tli.rd Sig'4Er                                                                        seosa, S,6ntite
           SCSOOL YEAR


           Itis Nu!!ry Sdulqdie IherdCcslrr.r                    h     ee 2OlG20tr          lfnad
           lIrEfi S6tis       @d 6e    .qdicrE b Ircvile &. agpl;cu rrith e&ntioal
           rdillxE      ra finh ir llc 20!G20rl Crrtrd .!t+ b lrta6dad 6dfr                           let
                            DiAnBlc,6rrt                         13   Sor                       dd.
           10r2"2trt3                   Aptsi.d SiEDee                                                                          Sasttel, SiEtdre
           scgool.YEr-R

     I




          ,0r+2ota                  Appliofl,t    si8!!h!.                                                                      S({..r,ry Sigori.nl
          SOIOOL YEA.R
          nxsA-I24 (BACK)
          (RevlElIr 12-$6)




.'




          l/S'd                          X!      -]IEIN33        |   ot                                                                                |r.,,oJJ ES ! trtr @\W._ee-1n|
                      =f,InUgS
              Case: 1:19-cv-00441-SJD Doc #: 1-1 Filed: 06/11/19 Page: 3 of 4 PAGEID #: 6
          May;          2. 20ll           3:47Pi!l'                                                                                                                        No.00i9            P        2




                         NI]RSINO SCHQIT{RSHIP PROGNAM @}{TMST                                                      U.3. DEPAiUMENT OF HEALIH AND HUMAN SERVICES
                                  FOR FULL.TIME STT,IDENT                                                          MALTTI RESOURCtsS AND SERVICES ADMIMSTftAIION
                                       scHool. YEAR 201 | - 2012                                                   EUR-EAU oF CLINICL{N ITECRUIT}IENT AND sERvtcE


         S!.tio! 8{6(d) ofAr           PDblio    Hrelh SErvic! Ad           (.Adl,     rs enEodrd by                      pulduant t0 ScctidnAZ of 6fu @rrract the icMc? obtigation
         .Pdlic t.s,9 l0?.205 on Argult I, 20ryr,                       qrf4ria  dE Sr-gC.ry ot                                              . fi)U.tiurc or put-tinc 6uir. Ihll-timc
                                                                                                                          Erly be fulfillcd otr
         Hcritt md Hurllar S..viqq           (srqgF:/)            to   FruddeeDplha{s islcq.d lo                          iclrirt ir dt6npd 6 I mi!ftmm sfl2 hous Fi vrd., fa a
         be pdlicipelB h frr l.lulsirg Schol[ship Fmtt[llr . (,sdtota$tfI                                                 ninimruo of45 rwek per y..r. PBd,lioD s;Fiac i! ddrnrd ar a
         PIogrirr') with lcholulhh .wddr, I[ Etuo for ftc $]trds, 49licsnb
         nlust lErEa lO flC for ! IEriod of not liss tlun 2 yarrE as llui.l h I
                                                                                                                          miniDum Of          16   t0uB   ,!f   $,!rk rp   E' n DodnrurD   ofll     hourc   !a'
                                                                                                                          v,!.b       mhimm ot45 vooto prt ycar. Port.tilro sevicc ir
                                                                                                                                  for r
         hcrlli ctc ,trcility widr ! critic.l shonngo oftuts !,                                                           sutject to ippto\d by fi! Slcldey. Th. lppll.{nl Elrsl.ccept o,
         Pur!{ur lo ssdior E{6(d)(4) of lia Agl stplicart ire n{u,rc.t b                                                  olEr ofcflrploylll.lDt ton rucll h€albc.re acility withh 6 nE-n ri
         slb,tril will lhch tprliclliol ! signed conuect st ting ltra tcma atd                                            offio apdlcrDfr dnl! ofg.Edueliol
         Endilions ofplrlichtlion i{ tlrc S*olalshh Pmgnm. Ttr Secroary                                            7.     tJ epprottd by thq Srcllhry lo lmvidc pnt-tidE 8enioc, ocsnd
         tlrll dgtr ooly ltrosc coatrfl3 rrbmiftd by ryDli(atE $no sE rrlrdtd                                             tlF p$iod ofobligalod luvir! sll 6rft h pksg{Ih 5 offtir SEc-
         for   Mioiprlion                                                                                                 aion so lhd lh. aggregdQ A$0UDI Ofscrvi6 !.{fofirod w l !qu!f
         TIE rerrE ard cotrdillo.! ofpdrtiDhrlingio                    $r Scholrfrhh Prngrdr for                          lh! grnoud ofrlrvi.o 66t wortd n D4rtorfled thouBh a pcriod of
         Ito20ll .2012sdooly€rr&esetfo{hha,ow,                                                                            full.rlme serYici-
                                                                                                                   8.   C-ono.trrc-gbligttd BcrviE i[ rrlordanos with prlrgttph 6
         S..foh A -OhltllloD, of tic S.ctrtstI                                                                          aDovc,    lllt[io !
                                                                                                                                       EonrlB of fte &k of6€ rrptt6;f's rctiplorcc ot
         S]lbjDq to 0l! {vsildiliry offorts eppojdafd by thr Corlt!$ ofdE                                               rn olfe! ofeD+loynA{ ffllr lud tEdfi cale Lcitily or wirhitr 9
         Unicn Sielci &t th! Nonhg Sdoluship P.ogran, tie StlElrry                                                      monlhr ofl[o apDf(.nl\ dd6 ofgmduat'on tom mEirg 3doo!
         0grt!3 lor                                                                                                    Mddev€roc(,ll,r tlr&
         l.    Provide tltc mdcrsr]gucd rFltic0r{ (hpplicot") witi r rdrolrrhip                                 9.      uodcrt$ke seryico I! .ecord wllh policir,s 6ad Droc€dulls in
               awud for {lc sctool ycar 201 I .2012 duiiog $,bidr da rpf,llcart:                                        !f[Ed !t thc liDo 6€ r.rviao otligali0o it E{uiEd to br{itr
               c. i!       iruolhd. or      it   acccplcd.foI          rdlollrlirt €, c         ftrt.liru.         I0. PfnnI l[t US. ftpA.tlDtn( ofl.Ldl& srd HuDro Sr            lo t.l-      i;
                        4dn! I       &| lcqlditd (!r drtr8rined by the S.drtirr)                                       la€l ,sy dDbr ond 6y drc qPlicanl ir a &!dt o fs! oycrpgrfiar(
                        s6ool ofmnhg in ooe ofrtrc ser.rsl Stalcs, tbc Diskis of                                       ofJ.tollEhip 4+,Id p.ydmr{ hmug} thE adEhirhdlvo omet of
                        ColuDbir,      rt &fisnv,tdh oI                        Puqto RlDq              rlle             subt {urot 6cLol6lshlp t}v&d lnydcds ro dE llplicaat tmd.r thir
                        Orl!ftn[ldlh 9l ft.         !,trorlh!.n        Llris.rs,   dt? U,S, VirCiE                      CoDr.cL e OFiohrl Cotrkod or rn E(c{riioo attruEc! m l th.
                        IJEn&, rhc Tcrilor, of Gurr4 th! Tcrritory of Aurir.o                                           dlbl ir plid in tulI. An ovrrpnyme of schohBhip nwf,rd p.y-
                        Sonoe, lhr Rapblic of Palau, tb Rcpublio olrhe Marhatl                                          rl0u8 09$ro t halr gdolB$hip awErd pnyrninB a& ordq:
                        I!h[d!   or lh!   fric.sr.d   Slak6 of          i,fi.lED..i.; Eld                                 8.  for rEln.t coursa nDrlq
               b.       i! prmliDg   a oo1lEc    ofa0dy    in a   0o,hCirh      Eslocinte   dqgr4 ot                      b.  drri4Smy pqlod ifrcn Oc rpplicant ison at 4pnoval lav6
                        dillod! 6dtol oftrlrsh&                                                                                ofsblElet tom dl.             schooLli
               fia   B.[olsn[ip auE d may corsis( ottsyrEn|s, i|t r\tolg ar ir                                          c.     dudng a!t, paiod rrrraq 66 &rli.Ntr(              i! cololhd   a.r   a lesr rhrn
                lttt for ntllio ,o s&0041 for 0l! olicr rwolablc Gducnliond .s-                                                 [t[-lituq sMcDU or
                tthscs ilq,md by Gc ltrdeDl .trd a Dlon6l, sllprad forlhc 12-                                           d,   due to odmioislrarivcGror. '
                rroDlh ?rriod bBirDiqg nith $o 6rsl dwrlh of cach rchool yla ln                                                   v
               phich lhc a0pllcart i! I lsnioiplrlr in d,e Ss.horarship progrpr                                I   l. Comply                        I
                                                                                                                                   hfillo Codc ofFldcrrl RogulatoEs,           l8q         Fa
                                                                                                                        5\'!p4 q G00O, ar            crl.d by SuDpsrt C ofTi{tc 2, Codc
               Thc dilburlcelt ofdlarc rchotarship !6yt[iots inny bc dctirid 6,                                         ofFd                 "tlptet
                                                                                                                               al Regulatioor,  F8n 3?6 (2007).
               lio Sca.dory latrdi$ .tacipl of r,nilication, satis6crory ro rlro
               Sec.qq/, ofri? eDllcr '! conrinu.d etigibtriry &r sctiotonhip                                   S.ctlo! C -Brcr.h ofgcholry.htD Corl}rct
               iuDDorl. Sclloha F suppol wiu not olCrnd teyotrd 4 Elhoot y.6rs                                  l.   lfdrc lpplicart:
               o. lh.   sp,rL&l'irilspldioo oliic rcquircd cJrxer
               niiclrcvcr ir lcrs.
                                                                                    for graauaiorl                      r. f.fls (o nlljntqin fi rcc.plablc lovel ofrcld.DJo stindiDg
                                                                                                                           i[ lto dlr!fuE progrutl
     2.       A,lludly delamine dr .Dsi               r!.dy hcshh c{E              frsilfuice   wi6        i            b. ir dirmfusei ftoru tbr &r8hg pDB.a[ fo, disddhlry
              qi ctl .horts8c ofnurtc&                                                                                         rta$rB;
                                                                                                                        c.     voludsrily tclmirotet rfie oulri(g F0gr6l tctorc                   tc
     Scclld{ tr - Obllgrtlou           oIl!. ,lppllc.nl                                                                        comDtetiot of6ud kainhA; or
     r}.      e}llicJnl s6l.!i (o:                                                                                      4      tuls lo Droyid! lrcrlt! srrvi.€r in ac.ordanit wi(b Seclion B
     L                                                                                                                         ofili,   co,lE      c!
                                                                                                                             rlplicst 6hrll tc liablc (o rto lrnirEd Slslor ro rrpry all
                                                                                                                     th.tr ttr.
     L                                                                                                               Itndi gnid lo ft. apDlicarl or on lto .ppicaot! hmr( rlljOl Urir
                                                                                                                     coftaat lnd to-pn,,inhGt on&!dranou                        .r
                                                                                                                                                                       fioErniEtlmkgal
                                                                                                                                                                                    -
    3.                                                                                                               prevrilhg ftlc lioo ([r drh of lhe eFplicdf i                   dd{rlL
                                                                                                               2     1t-! rlrourll o$/ertudupuagraptr t oittrirSccrioanu* topotd
                                                                                                                     r+r'lhir I yesa of thE detE oI lhE ipptc0lll's d!6ult.

                                                                                                               gccdoa        D-Crllcollrlior, SErolmtoD, andlgrlr.t orObllg.rlo,
                                                                                                               I,       Any sctvioo Or             piytrr.      obligdlon irnucd by eo s;plrcant
                                                                                                                                        vrll [c cucctcd rrpon ltc rgpficqnft jio0r
                                                                                                                        undcr rhir contnct
    4-     Mairlsin sll                                                                     €nrollcd
                                                                                                               -
                                                                                                               2.     Tbg SccrttE , may sdrc or surpcld'tro applliint', savioe or
           in lhc courri ofrtudy                                                                                      payD.r. lbligario! inqlr.d u4d.r l[ir od;tcf IR
    5.     S6rve one yeer                                                                       yeal   !             n.   compli.ni. by th! ippllcol( with tho obiiEition is
           s{holsrs}u-p o},yEd i!pmvid6,4              a   mbi@rD ouisition of2 ycars                                        imposgiblo; or
           of firla.liBe cJiai.r, !€rticc,                                                                           b.       conpll .e $butd lavohc cxitmt hrldshlb srd
    6.     Scfvt his or hcr p.riod olobligsEd servi0e ir s bgrf$(a$ llcitity                                                 arfomcoicnl ofsuofi obligation vould te un-ooscionable
           wiltr I criti.al shorlnge 0tnuE$ idcntiflcd by Utr ScEl{Ery
                                                                                                                                                                                              (ovEa)



                                                                                                                                  05/02/2011 3:49PM                                   (GMT-0t+:00)

l
   Case: 1:19-cv-00441-SJD Doc #: 1-1 Filed: 06/11/19 Page: 4 of 4 PAGEID #: 7
May. 2, 2011                    3:'48PM                                                                                                     l'10.0079 P.      3




Bicllon E. Coslr.6t Erl.htton
l. Th. lpplicart-oli, snurlly rtqurst cxlcn3joD of                                       Sccllo! F . CoEtrart :fcrnloltiotr
                                                         tbfu   cod,rd, iffte            |.1tr.-SQcrcr.r, !trty t€r,tdnatc lhir co rrca Mth tlrlpplicrtrt i[
    .EquH lt lubErittcd     io   rc.ordrrcc wirh Drocrdurer estAui$cd by
    lho Sccrelry.                                                                          trll lalcr than 30 d.,s bcfore rt cnd olorq scto0l y,ir to e,ticfi
                                                                                           r[. .. rradpedolrB (i,a, by JuD! I oftrt lchool ]tit), &.
I }liq g Oc nvEliblitt offtn le aprcldlLd b, dc Clr8re.t9 of rhe                           !!llie{l:
  Unitrd $ln?! hr the Scnolarr[ip prograr4 lho Sc.itary nay                                     r subr{rr r wrikrl rcqutst forguch tmfuation; Et|d
  aunir. c$a{ 6rctllllld adBiofl it                                                             b, rtlqys nll6m00 r piid lo, or on 6€h8l[o[ $e a$Ilic{Dt
   '
     8. rc Jrqllc( does 0or cm.nd tns lo&l i.ri0d of 0d$leship                                      u[dcl the collr.ct for th.lschool yErr.
             q*&d [q,fld { sdool
                                       F!I!;
       b. lh! lDpllcall L olherMse etighte b, ontinupd
          p ricir, io! in dB Sclrolaalrip pmgfam;
       c, ttc epplisalt [.3 dcolotrltrrtod !6t comrrid.c wirh dE
             llquirem€-nts, policiag add proctdurcr for pqliciprting in UE
             Sdtol6ship PIoBrrE;  Ed
       d. rtr        .ppl.ica har comllied wilh tbe pogodurs              for
            dqlclriog.onlihurrsdrlaJrip$,pf,qt



                 fLc      Sccre           hlr/hrr aElho.lrc                                       (hls coDtr8cl 6.torG              lt


  Serrrtuy
                      0
                                                                         ApDlicaar   Signlllllr
                                                                                                                                                     Tr-J
                                                                                                                                                     Dalc




                                                                    OPIIONAI CONINACrIi

                                                                 ?01)
                                                                                                                                                       ofHealh 8!d
                                                                                                                   ?nt'i                               164lqlrrrsd
                                                                                                                                                       rnmdod by

 2012-20tl                 Applica SisaturE                                                                Seclllfiy Sigurtur!
 SCEOOL YEAN




 20tt-,.ota                Alplica    Sigtr!!&E                                                            g€crd.ly Sig}rilotc
$cIIooI,      YEA.R


IfltNunnng $no!&6UF Pr$BtEn 6nk!{t lbr fic 20 t I,2012 rcAool
                                                                ]!.I fz0t l.m!2 Ooonrdi) ie tr€[, tErr&d by rtc $ccttrry ofged& rod
taumql StJvlcer atd       lli
                        Splica ro pmvido rhe applicat wi6 addittuDal sdote.liD etrDod for Ur! 201+2015 sctoo, par, udertie sarr tgrun and
co ldonrsd ftr& hole 20t l-zol2 Oored e(€dto llc ar@{ tlu{ OclrEssd 6.th iD [16rl l+OtZ Conmamay beirLsequca yeicidcd
             Dirtur.E[sErr forOE2OlC.2Ol 5                                                                                         by!&&lc
                                                               .r ftrilrrt ofGsl
20t{-201s                 Arplie6nl Sign8ttre                                                             SiqElrry Sif[stur!
SCSOOL YEAR
HRSA.lzl (BACK)
(&erision   l.l l)
                                                                                                  -it-'         --."   ..r   '..,   .';,:   . '.\;

                                                                                                                                         . ]-




                                                                                                  05/02/2011 3:49PM                                  (GMT-0t+:00)
                  Case: 1:19-cv-00441-SJD Doc #: 1-2 Filed: 06/11/19 Page: 1 of 1 PAGEID #: 8
                                                     (                                                         \.
                                                                                                                                    N xxx-xx-9146
                                                                                                                                    # 1112685039


                                                                                                                       ment
 Othar Relsonable Cocts
 October 2010                                                                         $1,s31.00           $ 1,931 .00
 Odober       201"1                                                                   $1,931.90           $1,931 .00
                                                                                '     :i" .:-l]: ,,;

 Tuition
 Spring 2011                                                                           s466.(x)            $466-00
                                                                                                                                                               0.       *
 Summer 201           1                                                                $612.00             $612.00
 Fefi 2O11                                                                             $576.00             $576.00
 Wnbr2012                                                                              9576.00             $576.00                              1r Yji I .U0;           +
          2012                                                                            7 .00            $347.00                              1 ,ri t -$o,           +
                                                                                          :r-   iTi
                                                                                                                                                    466 ' Ott:,        +

 StiEend Academlc Year 20r0-2011
                                                                                                                                                         6i2'tlo:      +.

 Oiiober 2010                                                                         $5,156,00           $5,156.00
                                                                                                                                                         9'.t6.ou      +
November 2010                                                                         $1,289.00           61,289.00                                      5.t6,uU       -;
December 20 1 0
January 201 I
                                                                                      $1,289.00           $1,289.00                                      14'f "Mt;     !:
                                                                                     $1,289.00            01,289.00                            5, i56,irij. +
February 201 1                                                                       $1,289.00            $1,289.00
March 201'l
                                                                                                                                               1,289-ti'oi +.
                                                                                     $1,289.00            $1,289.00
April 2011                                                                           $1,280.00            $1,289.00
                                                                                                                                               r r 28 r -uu. ?
May 2011                                                                             $1,289.00            $1,289.00                            1,28y-uU:+:
June 2011                                                                            $1,2S9.00            $1,289.00                            1 '289 -tt$:. ;'
 E Ff   Slf.-Y'trif       Fhc      T'tYi, 7{'Y                                       Y!-.it r:l:,atI
                                                                                                                                               1   ,28v.oil            *.
                                                                                                                                               1 ,2it,00 i

Stipend Academlc Year 20l l-2012
                                                                                                                                               1'28y.vitt .
July 2011                                                                            $1,289.00           $1,289.00                             i'Z-89.fttt *
August 2011                                                                          $1,289,00           $1,289.00                             1r?89.0U:+
September 201             1                                                          $1,289.00           $1,2S9.00                             j,2r.'j.rii; r
Ootober 201 1                                                                        $1,289.00           s1,289.00                             1,26t.i ).-
November 2011
December 201 1
                                                                                     $1,28g00
                                                                                     $1,289.00
                                                                                                         $1.2€9.00
                                                                                                         $1,2S9.00
                                                                                                                                               i ,?8y.rJU +
January 2012                                                                         $1,289i0q           $1;289-00
                                                                                                                                               ttZE.j',Lrt'.
Febuary 2012                                                                         $1,289.00           $1,28s.00                             i'Z8e.Otl          1.
Marcn 2012                                                                           $1,289.00           81,289.00                             i ,28, . ttu ;
Nt 2012                                                                              $1,289.00           s1,289.00                            'I
                                                                                                                                                 '25r'u',.j +
May 2012                                                                             $1     00           $'l ,289.00                          'I ,289.UU *
June 2 o12
:ifrH Sfltf'.f =.r                                                                   rr.i4:Irritf
                                                                                                         $1,289.00                            'i'2bi',.,u +
                                                                                                                                              i ' tj;9 - $it +
                                                                                                                                                   .2


                                                                                                                                              l,Z.'ii.ri,,       ..q

                                                                                                                                            J'r , >'i r. tJn    ..
FCfllL StTtT]ft :tl l;                                                              rnjflifit;
l"-6rr.ii. ;rz-- -..,                                                               :, n,T liri
l;:5r'1, -y7--1'-i.'                                                                :9. F; 1ti
aar':9:rrir   r   r-r;t.      r'"-Y:        t-t:'ltL: ''rl - r-ii i.. iFl: -:       :<f.;T-rr-,.a,
                                                                                                       * !r   iv'-'nn'                             ili
                                                                                                                         ---l
Prepared by S Turnbull                 07   B0nA5
                                                                                                                                g
                                                                                                                                    GOVERNI'ENT
                                                                                                                                      EXHIBIT
                                                                                                                                I
                                                                                                                                       3,
     Case: 1:19-cv-00441-SJD Doc #: 1-3 Filed: 06/11/19 Page: 1 of 2 PAGEID #: 9




                  DEPARTMENT OF HEALTH & HUMAN SERVICES
r,"X(                                                                                     Program Support Center

                                                                                          Debt Collection Center




                                       CERTIFI CATE OF INDEBTEDNESS
                                       Nursittg Scholarship Prcgram (NSP)

 |oy E. Stephany
 3436 Chuckfield Dr
 Gncinnati, OH 45239
 REF: t15150016
 SSN: )O(X-)O(-91I16

 Total debt due United States as of February 6, 2019: $50,875.15 (principal g32i75.00; interest $23F0O.15).

 I certi{y that the Departnxent of Health and Humar Sewices'     (FIHS) records show that the individual named
 above is indebted to the United States in the amount stated. Interest accrues on the principal amouat of this
 debt at the fixed rale of 10.625Yo per arnum. The interest accrues at $10.88 per day.

 Ms. loy E. Stephany, subnritted an application and signed a contract to participate in the Nursing Scholarship
 Program (NSP) Section 846(d) of the Public Health Serrrice Act (42 U.S.C. g 2fn(d).

 On September 14, 201Q she was approved to receive a scholarship award fot the 201G2011 school year.
 I]1 additioru she received a continuing scholarship award for 2071-2012 school year. The funds received
 totaled $37375.00 representing tuitio4 fees, monthly stipmds, and other reasonable educational costs.

The award(s) were made upon the condition that she serve one (1) year of obligated service for each year of
scholarship support, or two (2) years, wfuchever is greater. Thus, she incurred a (2) years service obligation.

HHS was notified on Augr-rst 19, 2015, that Ms. stephany graduated from the nursing program on
l][re 9, 2012. Per the conhact, she was required to commence her obligated servic-e *itf,i11 9 months of her
graduation from nursing school. She failed to begin her service obligation which resulted in her
                                                                                                 being placed
into default effective Match 9, 2013.

          to    U 5.C.297n(d)(1), participants agree to serve as nurses for a period of not less than 2 years at a
IuTt]ant     12
health care facility with a critical shortage of nurses. According to 1l2 U.S.-C. 291n(g), fi a participant fails
                                                                                                                   to
prowide the health services at an approved critical shortage facility, the paruclp-.ji is liaile to the
                                                                                                            Federal
Government for the amoult of his or her award, and for interest on that amount at the maximum
                                                                                                               1egal
prevailing rate. The amoult the Federal Govemment is entitled to recover is due no Later than
                                                                                                     three (3) yef,,s
from the date of the participanfs default.

On March 18, 2075, she was noffied by letter that she had been placed in default of the
                                                                                            conditions of her
contract effective March 09, 2013. She was informed of the annual interest rate applicable to
                                                                                               her debt and
adwised that interest would accrue on the ulpaid principal balance from the date of
                                                                                     default until the debt is
paid in fuIl. She was advised the debt must be paid within tfuee years from the date of default. Inshuctions
were enclosed for requesting a repayment agreement if she was unable to remit the total amount
                                                                                                due.
                                                                                                   a
                                                                                                   3 GOVERNMENT

                                                                                                   t
                                                                                                         11:'',
  Case: 1:19-cv-00441-SJD Doc #: 1-3 Filed: 06/11/19 Page: 2 of 2 PAGEID #: 10




PAGE    2   - CERTIFICATE OF INDEBTEDNESS                       - IOY E. STEPHANY

In a letter dated May   28, 2016, she was advised that her account had been refened to a private collection
agenry. She was notified that uriless payment in full or an RA was concluded, the accoult would be referred
to DOJ for enforced collection.

By letter dated Jurre 03,201,6, she was advised that her account was delinquent She was notified of HHS,
intent to refer her debt to other Federal agencies for the purpose of administrative offse! which may include
Federal tax refund offset salary offsef wage garnishment and other Federal or State Agmcies payments. She
was advised that paying the debt in full or entering into an RA would terminate administuative offset.

By letter dated February 05,2079, Ms. Stephany was sent a final notice regarding the delinquent debt. She
was advised that if payment was not received within thtuty days, the debt would be referred to the DOJ for
litigation. She did not respond.

To date, she has not made any payments.

RePeated attempts by HHS have been ursuccessful in establishing an acceptable repayrnent agreement The
debt is now being referred to the U.S. Depaftnent of Justice @O|, for enforced collection.


CERTIFICATION: Pursuant     to 28 U.S.C. 1746, I certify under penalty of perjury that the foregoing is true and correct.




 5ir
Date
         Loroi
                                                                         Sanders
                                                             Chief, Debt         Section
                                                             Program Support Center
                                                             U.S. Department of Health and Human Services
                                  Case: 1:19-cv-00441-SJD Doc #: 1-4 Filed: 06/11/19 Page: 1 of 1 PAGEID #: 11
 qrs44        (Rcy      r2l07)                                                                  cIvIL             COVER SHEET

 the   civil docker sheer             {sEE INSTRUCTIoNS oN TttE REVERSE o}_ THE FoRM )

 I. (a) PLAINTIFFS                                                                                                                       DEFENDANTS

UNITED STATES OF AI\,,IERICA                                                                                                             Joy E. Stephany

       (b)     County ofResidence ofFirst Listed Plaintiff                                                                              County ofResidence ofFirst Listed Def€ndant     HAI\4ILTON
                                             TEXCEPT IN U         5 PLAINTIFF        CASES,                                                                    (IN U,S, PLAINTIFF CASES ONLY)
                                                                                                                                                NOTE: IN LAND CONDEMNATION CASES,                                  USE THE   LOCAION           OF THE
                                                                                                                                                                LAND INYOLYED,

       (c) Anom4'\ r l,d Nm.                     Ad.tftrq md l.l.bhon. Numb.rr                                                           Atomeys 0f Knom)
BETHANY J. HAMILTON. Assistant Unifed States Attorney
303 Marconi Boulevard, Suite 200, Columbus, Ohio 43215

 II.      BASIS OF JURISDICTION (pracee                                              x    ,noneBoxoDry)                  III.    CITIZENSHIP OF PRINCIPAL PARTIESpr"..                                                    -'x-       in   on. Boi ror prain,,ff
                                                                                                                                    (For   DiE6ity C4.s             Only)                                                d On. Box for      D.f.nder)
 8l         US Gov.m.nt                             O 3 Fcd.id Qu6rioo                                                                                                 rT        DEF                                                        PTF        DET
              Plaintff                                           (U.S. Govmmdr Not r Psty)                                      Cn]a ofThis StaG                       O I       O I          Incorpomt d or Principal       Plte           O 4        i1
                                                                                                                                                                                              ofBusin.s   In Ths St.tc

 O    2 US         Govcmhcnt                        O    4    Dvc.sity                                                          Citia   of tuothcr      Stat               O2     A 2         In@.p@i.d ord Principd Plscc                   o 5 05
                                                                 (lndic.r. Citirlnship ofPsnics in lrcn III)                                                                                    ofB6ir.$ lD Anoths Stat.
                                                                                                                              Citizen or Subj.ct        ofa                O3     O I         Forci8n Nstion                                 a 6 J6
                                                                                                                                           C

       . NATI]RE
              CONTRACT                         m                                                                                  FORFF ITIiRI]A't]N            A   I,TY                                                     (rnIt:R       statl tt:
 O I l0 bsl]mc.                 PERSONAL INJURY                                                PERSONAL INJURY                D   610   ASdcdtue                            D   422 App.al 28 USC 158                O   400 Slatc    R.lpponiomc.l
 O 120 Mair.                 o 310 Airplo.                                                 O    362 Pc6onal IoJUry -          O   620 Other F@d & Drus                      O   423 wnhdtawal                        d   410 AntiErBr
 O 130 MillsAct              o 315 Airple. Product                                                    M.d M.lpdctice          O   625 Drus Related Se          iry.                   2E   USC I57                   O   430 Balks md Bslking
 O lrl0 N.gorilblc Istnfiot        Lisbilit/                                               O   365 Personal lnjury -                    ofProp.rty 2l USC           881                                              O   450 Colmdc.
 O 150 RccoY.ry of Ovdp.p.nl t7                                                                    Product Liability          O   630 Liquorlaws                                PRoPT.RTY RI(;IITS                   O   460 DcPonadon
            & EnforceDent ofludgm                            Slandcr                       O   368 Asb.stos P.Boral           O   640 R.R. & Ttuck                          O   820 Coptrishrs                       d   470 Ract.t€cr lnflu.nccd and
                                                o      330   F.d.id      Employ.rs                    Injury Produci          O   650 Adine Regs                            O   830 Par.nt                                     Corupr OrSanizstotrs
 O    152 Recovery           ofD.fa{lied                     Liability                            Liability                   O   660 Occupational                          O   E40   Trademrk                       O   480 Conruner Crcdn
                                                o                                           PIRSONAL PROPERTY                           Safely/Healih                                                                O   490 Cablc/Slt TV
            (Ex.l ver€res)                      o                                          O  370 Oth.. Fmud                  D   690   Oths                                                                         O   810 S.l.ctiv. Sryic.
 3 l5l      R.covery ofoveQaymert                            Liability                     O   37   I Ttuth in Lcnding                                                          soclAI s[r't illl fr'                O   E50 S.cu.itic&Commoditi.Y
            ofv.te@ s B.nefits                  o                                          O   180 Orher   Pcnoul             O ? l0 Fat    Labor Stedards                  3   E6l HIA ( l395ft)                              Exchmg.
 O    150   Stoctholde6' Suits                  o                                                  Propdty D.mse                                                            O   E62 Black Lu8 (9231                  O   875 Cultomcr Challcnsc
 f,   190 Orher    ConEact                                                                 O   385 Prop.ny Dmge               O   720 Labor/Mgmt. Relatios                  O   863   DIwCDlww (40t(s))                      l2 usc 3410
 O    195   Cof,rad Producl Liab;hty            o                                                  Produci Liabiliry          O   730 Labor,Mgmi Repoding                   o   864 SSID Tiite XVI                   O   E90 olh.r S&tuory Actionl
 O    196   Fachis                                                                                                                 & Di$losw Act                            O   865 RSI {405(,r))                    O   E9l AgriculMrt Acls
                                                        ( !\,IL Rt(:l|'l      S             I'RISONT]R Pf, 'TI'IIONS          O 740 Rxjlway Lsbor Acl                           !_EDER:\1,     T.\\   S(rlTS         O   E92 Econonic        Stabiliatio    Acr
 O    210   tad  Condcmdon                      O      441vodng                            O   510 Motions ro   Va€rc         O 790 Oth.r Labor LitigatioD                  O EToTdcs(U.S Plaimifl                   O   E93 EtrvircM.ntlt Manffi
 O    220   Foreclou€                           O      /142 Employmar                                                         O 791 Empl. Ret Inc                                                                    O   E94 E   .rgy Allo.5tion Ao
 O    230   Rcnt Lce & Ej.c-tmmr                O      443 Houri"g/                                                                                                         O   871   IRS    Tlrrd Pany              O   E95 Ft!.dom of    lnffimadn'
 O    240 Torts to Ldd                                       Accomodrli@                   O   530 Cm.ral                                                                             26 USC 7509
 O    245 Ton Prcder Liabiliry                 d       444   w.lfe                         O   535 Dclth Pc.alty                        L\T]IlIGR{:IIO\                                                              O   900Appc!l ofFc. Dacmin*ion
 O    290   All Othcr        Real Piop.rty     O       44, Ah... wDi$biliri6 -             O   540Medeous &        otid       O   462 N.tralizt@ Appli€tion                                                                 Und6 Equd Ac@3s
                                                                                           O   550Civil Ridrs                 O   463 H.beas Corpus -
                                               O       446Amr. *iDas.biliti.s         -    t   555   Prisr Condilim                                                                                                  O   950   Co.stituridality of
                                                          olh.r                                                               O   465 Othd     Inmigntion
                                               O       4l0OrhdCivil Ridrs



 v. oRtGtN                            (Plt .   !i 'r     in Otr. Box Only)                                                                                                                                                                App€al to Disrrcr
 E    I     Orieinal               O2        Rcmovcd from                     O3          Remandcd  from O                4   Reinslated       or   O               Transferred from
                                                                                                                                                                                             36       Multidistrict       O      7
                                                                                                                                                                                                                                          Jud8e fiorh
            Proceeding                       Statc Coun                                   Appellate Court                     Rmpen€d                               another distsicr                  LitiSation
                                                                                                                                                                                                                                          \1
                                                                                                                                                                                                                                                  nt
                                                         C rte   lhe U.   S   Civ il Shtute under which you are           filmg (Do not citc            ju   risdictiotrrl strtut.s nnl.ss div.rs it)          )

 VI.        CAUSE OF ACTION                              Brief descfl ption of cause
                                                                                                                                                n
 VII.       REQUESTED IN                                fl       cHECK        rF   THrs ls A ct-Aas ACTIoN                        DETIAND           S                                      CHECK YES only ifdemanded in complain!
            COMPI,AINT:                                          UNDER F                  23                                                                                               JURY   DEMAND: O Yes                              O No
 VIII.       RELATED CASE(S)
             IF ANY                                                                            DCt]                                                                             DOCKET NUMBER

 DATE                                                                                                                           EY OF

                                                                                                                                                         U            ttorney
              II   !t   lr    u


      RECEIPTN                               AMOI-IN']'                                             APT'LYINC II'P                                           JUDGE                                    NIAG JI]D(JF
